IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-31078
                         Summary Calendar



CLEVELAND DUCOTE,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 95-CV-859
                       - - - - - - - - - -
                          August 13, 1998

Before WISDOM, DUHE’, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Cleveland Ducote appeals the district court’s dismissal of

his action pursuant to 42 U.S.C. § 405(g) seeking review of the

denial of his application for a period of disability, disability

insurance benefits, and supplemental security income.     Ducote

argues that the Administrative Law Judge (“ALJ”) erred in failing

to find that his spinal compression fracture met one of the

impairments listed in Appendix 1 of the Regulations, specifically

the impairment listed in § 1.05(b)(1).   Ducote has not



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-31078
                                  -2-

demonstrated that his impairment meets the requirements of that

section.    See 20 C.F.R., Subpart P, Appendix 1, Part A

§ 1.05; see also Sullivan v. Zebley, 493 U.S. 521, 530 (1990).

     Ducote next argues that the ALJ erred in failing to find he

was disabled by chronic back pain.    The ALJ determined that

Ducote’s subjective complaints of pain were not borne out by the

medical evidence in the record.     See Harper v. Sullivan, 887 F.2d

92, 96 (5th Cir. 1989).    The ALJ’s assessment of Ducote’s

subjective complaints of pain is therefore supported by

substantial evidence.     See Anthony v. Sullivan, 954 F.2d 289, 292

(5th Cir. 1992).   Moreover, the ALJ did not err in relying on

Ducote’s demeanor in assessing the credibility of his complaints

of pain.    Villa v. Sullivan, 895 F.2d 1019, 1024 (5th Cir. 1990).

     The ALJ likewise did not err in relying exclusively on the

medical-vocational guidelines contained in § 201.24 of Appendix

2, Subpart P, Regulation No. 4 in reaching his decision that

Ducote was not disabled.    See Selders v. Sullivan, 914 F.2d 614,

618 (5th Cir. 1990).    Thus, because the ALJ’s conclusion is

supported by the substantial evidence and resulted from the

application of proper legal standards, the district court’s

decision to deny review and to dismiss Ducote’s complaint is

affirmed.   See Bowling v. Shalala, 37 F.3d 431, 434 (5th Cir.

1994).

     AFFIRMED.